.
,T’


                                                            .   .,   ,_




                      OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                         AUSTIN
          GROVER     SELLERS
          ATTORNEY   GENIERAL
XoaoMble    Joha Ii.   wlatem,   Fa@ls



          -ml&or thl# pzovl6lon          oi-the   Aot, aa ml6 De-
     paweat   of Fubllo welfare          wpend    ror a&IL  6tMtiV@
            666 OUt Or ISfatem6     UP t0 thI-66~6r Oat
            or the aqount ex naed for 66oi6t6606out or
           hurd6,bfat666d F.OCtOrdL?
                      .




                  ;.




     *.
                          ..




          ,_     ‘.




,,        ‘..~
 latmltlve #xpsndltur~s. It Is said in Zutherland,Statutory
 Construation,jJrd Ed.) Vol. l;Seo, 303 at p. 56, that,
                ~~noldtbntto 8hb scpareitlon0r pow6ra 60th
            trim was the oorollary that the lsglslatlrspmr
            oould not ba exeroisedby any agenoy OS the govam- ,
            ment 08~4 ths l%gXalabur%. The Zil'StBodlrloatlon
            or 8he rols uppawed In sasbs whlob held that the
            authorlzatloaot thb exooUtiVo or adnlalrtratlo%
            eganoy to datbrmlne Zaots upon nbloh a complete
            legliplatlossnaotmontwan .togo into 0pGmtloiwas
            not u d%le~atlenOr legi~SlUtdV6 Qow%T."




  80 ear;oonolusionan& whl ib n&s refeamd             .to gene
outrot.     la the Saat that-q iy 2Warul-Stutr,,prejwF            1s adopted
  by Was &tat+ 6% the expm ta of its ewh soverelgnt~.~A mm-
  rbawr     0r statr aootml   3 t any dogmu +aker the 8tatte:s           guveni-
                                ial& U.the mutter under eotrrldera-              .
                                ;olold ~0 asslstanabam probably
                                ?ticiaty~*hioh     la pruotlbab1e'FTen.
‘eri”lubllt    funatldnllgd? ;he progrun la to be effeotod.               It
  lo .ourvfeiwthat our dour ;r.ywilAgo (Llong ray.and ha** goa*
  a l&a& uay la *wtalning ih WS j,cliat         $ tP OjQOtS  that  lr b DOW
  ooa8%4emd a0 vital to ou      t r emtr  o a  .&  se Fq%aQMa     .v.Ja er ieBa
 mlP@tP:    Go. ~)Sup.). 152 s. R . ( 26)576.
               1               fI.8. i9 aak%s 6 *all4 uppro-~
                   i. ookt11~%e$tiuit
 priatiea    af. 82,200;OOO.OO   par
                                   to& the remaln&m of' 4~0
                                         mm&h
        tor'old age amldmnee
~blennium                      -4 that up to 3$ of'the total
amountOr Federal an6 State funds pal& for asel8taaor 1s ap-
popriated      out of said   hmd6       few rtl&el6traf&*%~~.expae8    u@on
a rrrittbnIinding by the Board            Of    FubUo pictlrare
                                                             that a   lieOeB-
sity theretor,oxlataa.
                                                 .




           Se think no speo1e.luordlng or rorm 1s mqtirad
for the action or the Board of Public Welfare so long as it
dsalares the nsceaslty in wirltlngaocordlngto the tqns of
thb   6tatUt.9.

                                  Vwy    truly   youru

                             hlTOIt%KY    OFi!lERAL   OF TEXhB


                             BY
                                        (6) Pugen. AIrlo
                                               heelsteat